Citation Nr: 9902141	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-41 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama State Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1957 to March 
1967, and from May 1967 to May 1973.  The evidentiary record 
further shows that the veteran served in the National Guard 
from February 1974 to August 1974, and in the reserves from 
August 1974 to February 1983.  Additional service and dates 
of active duty for training are not verified.  However, a 
December 1982 decision of the Board of Veterans Appeals 
(Board) held that the veterans service-connected left knee 
disability had been incurred in an injury that occurred 
during a period of reserve training in July-August 1976.

This appeal arises before the Board from a June 1996 rating 
decision in which an increased rating for a left knee 
disability was denied.

In March 1998, the Board remanded the present case for 
further development, including consideration of the 
symptomatology of the veterans left knee disability under 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) and 
consideration of whether the veterans left knee disability 
could be rating under additional diagnostic codes, as 
provided by Esteban v. Brown, 6 Vet. App. 259, 261 (1994) and 
VAOPGCPREC 23-97 (July 1, 1997).  A review of the record 
reveals that the RO has complied with the provisions of this 
Remand.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. 

Moreover, the Court did not find the Boards denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellants claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The residuals of the veterans service-connected left 
knee injury are currently manifested by subjective complaints 
of instability and episodes of collapse; by objective 
observations of no more than moderate lateral and medial 
instability but no edema, effusion, redness or heat; and by 
X-ray evidence of discogenic degenerative joint disease 
involving the medial aspect of the left femorotibial joint, 
with a loose body and osteophyte.

3.  The residuals of the veterans service-connected left 
knee arthritis are currently manifested by X-ray evidence of 
degenerative joint disease in the left knee joint with non-
compensable limitation of motion.

4.  The residuals of the veterans service-connected left 
knee meniscectomy are currently manifested by objective 
findings of marked deformity of the left knee on flexion, 
slight lateral abnormal movementslippingwhen bearing 
weight and with each step, and a fairly marked limp favoring 
the left; and by X-ray evidence of chondrocalcinosis of the 
cartilage.




CONCLUSIONS OF LAW

1.  The criteria for a rating of greater than 20 percent for 
the residuals of left knee injury manifested by moderate 
lateral and medial instability are not met.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.31, 4.40, 4.45, 4.48, 4.59, Diagnostic Code 5257 (1998).

2.  The criteria for a rating of greater than 10 percent for 
the residuals of left knee arthritis are not met.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 4.59, Diagnostic Code 
5010 (1998).

3.  The criteria for an additional rating of 10 percent, and 
no greater, for the symptomatic residuals of a left knee 
meniscectomy are met.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 
4.59, Diagnostic Code 5259 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptoms of his service-
connected left knee disability have worsened.  Accordingly, 
he contends that an increased rating is warranted therefor.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence of record in the veterans claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the evidence does not support the grant of 
a rating higher than 20 percent for the residuals of a left 
knee injury, nor does it support the grant of a rating higher 
than 

10 percent for left knee arthritis.  In addition, it is the 
decision of the Board that the evidence supports the grant of 
a 10 percent rating, and no higher, for the symptomatic 
residuals of a left knee meniscectomy.

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

As noted in the Introduction, the Board remanded the present 
case in March 1998 for further development, including a new 
VA examination which would take into account the presence of 
the veterans pain and the effect of his pain on the 
functional use of his left knee, as required by 38 C.F.R. 
§§ 4.40 and 4.45 and under DeLuca.  The Board further asked 
the RO to determine whether the veterans left knee 
disability should be rated under other diagnostic codes in 
addition to Diagnostic Code 5257 in accordance with 
VAOPGCPREC 23-97 and under Esteban.  In addition, the Board 
also requested that the RO attempt to obtain any additional 
treatment records.

Of record is a VA examination report dated in May 1998, in 
which the examiner provides answers to specific questions 
asked by the Board in its March 1998 Remand, in addition to 
specifically noting the veterans complaints and 
manifestations of pain, and the effect of that pain on his 
ability to function.  Also of record is a July 1998 rating 
decision and supplemental statement of the case in which the 
RO discusses the availability of other diagnostic codes for 
specific manifestations of the veterans left knee disability 
that would not violate the regulations provision against 
pyramiding in 38 C.F.R. § 4.14.  The rating decision reveals 
that the RO granted an additional 10 percent under Diagnostic 
Code 5010, for traumatic arthritis evidenced by X-ray and 
manifested by pain, pain upon motion, and limitation of 
motion otherwise noncompensable under Diagnostic Codes 5260 
and 5261.  Finally, the evidentiary record shows that the RO 
requested 

that the veteran identify those health care providers from 
whom he had received treatment for his left knee disability.  
The veteran responded, in June 1998, that he has received all 
his treatment from VA Medical Center (MC) Birmingham, 
Alabama.  The records of such treatment were requested and 
are present, dated from June 1997 to July 1998, in the claims 
file now before the Board.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The veteran was granted service-
connection for the residuals of a left knee injury by a 
rating decision dated in December 1992, pursuant to a Board 
decision dated in the same month.  The evidence then of 
record included service medical records, the statement of a 
witness dated in November 1991, and an April 1992 VA 
examination report.  

Service medical records show that, in July 1976, the veteran 
slipped on a waxed floor, twisting left knee.  The examiner 
observed the veteran to exhibit full range of motion, no 
evident effusion or instability, but increased discomfort at 
extreme flexion.  The examiner further noted that most of the 
veterans symptoms were manifested medially along the joint 
line, and observed that he experienced pain medially with 
rotation of the knee and exhibited a suggestion of McMurrays 
sign.  Service personnel records later associated with the 
claims file demonstrate that the veteran performed 16 drills 
from July through September 1976.

Of record is a lay statement, dated in November 1991, offered 
by the veterans witness, who was the commanding officer of 
the reserve unit to which the veteran was then assigned.  The 
witness averred that he personally remembered the veterans 
fall during drill weekend.  The witness recalled that the 
veteran later 

required surgery to repair the damage, and stated that the 
same physician who treated the veteran during drill weekend 
performed the subsequent surgery.

The VA examination report reveals complaints of chronic pain 
aggravated by squatting, stooping, ascending and descending 
stairs, and prolonged standing and walking; swelling; and 
episodes of collapse.  The examiner observed tenderness to 
palpation directly over the medial joint line of the left 
knee, but no demonstrated instability, and a well-healed 
surgical scar on the medial aspect of the left knee.  Range 
of motion measurements were recorded as zero to 100 degrees, 
with crepitus, and the examiner noted mild degenerative 
enlargement of the knee, without redness or heat.  The 
veteran was found to walk with an unremarkable gait, to 
perform a satisfactory heel and toe walk, and to squat fully 
and rise againalbeit bearing most of his weight on his 
right leg.  X-rays taken in conjunction with the examination 
evidence mild cartilage loss involving the medial 
compartment, which the examiner opined is consistent with 
early degenerative disease.  The examiner diagnosed a history 
of left knee injury, postoperative arthrotomy and medial 
meniscectomy and degenerative changes.

Subsequent to a December 1992 Board decision, which held that 
the residuals of a left knee injury with traumatic arthritis 
were incurred while performing inactive duty training, and 
which granted service connection for this disability, the RO, 
in a December 1992 rating decision, evaluating it as 10 
percent disabling under Diagnostic Code 5010-5259.  The 
rating was made effective July 25, 1990, which is the date 
the veterans claim was received.

In March 1994, the RO increased the evaluation for the 
veterans service-connected left knee disability to 20 
percent, based on the evidence then of record, which included 
VA outpatient records dated in April 1992 and from October to 
November 1993, and the report of a January 1994 VA 
examination.

VA treatment records show that the veteran presented with 
left knee pain in October 1993.  He was diagnosed with 
degenerative joint disease and scheduled for follow 

up in November 1993.  These records show an assessment of 
post-traumatic osteoarthritis.  The examiner prescribed non-
steroidal anti-inflammatory medication and physical therapy.  
Other records show treatment for vision and skin problems.

The VA examination report reveals complaints of chronic pain 
with intermittent episodes of swelling exacerbated by 
prolonged periods of weight bearing, squatting, stooping, and 
ascending and descending stairs; and an occasional sensation 
of locking.  No definite instability was found, but the 
examiner noted tenderness to palpation over the medial aspect 
of the knee and apparent degenerative enlargement of the 
knee, medially.  Range of motion measurements were recorded 
at zero to 140 degrees with definite crepitus in the left 
knee and 10 degrees hyperextension and 150 degrees flexion in 
the right knee.  The veteran was noted to wear a brace on his 
left knee, but to move with a satisfactory gait pattern.  The 
examiner further observed that the veteran performed a 
satisfactory heel and toe walk, and that he was able to squat 
while placing almost all weight on his right leg.  X-rays 
taken in conjunction with the examination evidence a 
remarkable degree of thinning in the medial compartment of 
the left knee, to a point where bone contact between the 
medial condyle of the femur and the medial plateau of the 
tibia has been established.  Considerable sclerosis of these 
bones was found to have occurred as well.  The examiner 
diagnosed a history of left knee injury, postoperative 
arthrotomy with medial meniscectomy and degenerative changes.

The RO awarded a 20 percent evaluation under Diagnostic Code 
5010-5257, effective November 10, 1993, which is the date the 
RO received the veterans claim for an increase.

In July 1998, the RO issued a rating decision in response to 
the Boards March 1998 request that the RO re-evaluate the 
veterans left knee disability in light of VAOPGCPREC 23-97 
and Esteban.  In its rating decision, the RO awarded an 
additional 10 percent under Diagnostic Code 5010 for 
manifestations of traumatic arthritis in the veterans left 
knee, and confirmed and continued the 20 percent evaluation 
for the residuals of the left knee injury, status post 
meniscectomy, under Diagnostic Code 5257.  The evidence of 
record then included the transcript of the 

veterans testimony as given in a hearing held before a 
hearing officer sitting at the local RO in November 1996; VA 
outpatient records dated in June 1994 and VA hospital records 
dated from May 18-27, 1994; and VA examination reports dated 
in May 1996, December 1996, and May 1998.

The veteran testified as to the symptoms of his left knee 
disability, including instability; pain; episodes of 
collapse; and inability to walk, stand, or sit for long 
periods of time and to lift.  He further averred that he 
wears a brace and that surgical replacement of his left knee 
had been recommended.

VA outpatient and hospital records reveal no complaints of or 
treatment for the service-connected left knee.  Rather, these 
records detail treatment for cardiac and skin problems.  And, 
while a certificate dated in May 1994 does evidence that the 
veteran has undergone five weeks of rehabilitation, other 
evidence of record, including the veterans own statements, 
reveals that this treatment was provided for alcohol 
dependence.

The May 1996 VA examination shows that the veteran presented 
with complaints of instability and locking.  The examiner 
noted that the veteran was wearing an elastic immobilizer 
over his left knee, and observed that he walked with a 
definite limp.  The report reveals further findings of fairly 
marked lateral instability, especially when walking, and 
deformity of the left knee joint, but no swelling.  Range of 
motion measurements were recorded at 110 degrees flexion and 
160 degrees extension in the left knee, as compared to 140 
degrees flexion and 180 degrees extension in the right knee.  
X-rays taken in conjunction with the report evidence 
degenerative joint disease with narrowing of the medial 
compartment of the left knee joint with loose bodies.  The 
examiner diagnosed severe degenerative arthritis of the left 
knee.

In December 1996, the veteran is recorded as reporting 
similar complaints as in the May 1996 VA examination report.  
The examiner noted that objective findings were also the 
same.  The report reveals additional observations of marked 
deformity in the left knee upon flexion, and medial, in 
addition to lateral, instability.  Range of 

motion measurements are recorded as 134 degrees flexion and 
174 degrees extension in the left knee, and 132 degrees 
flexion and 184 degrees extension in the right knee.  X-rays 
taken in December 1996 evidence discogenic degenerative 
disease involving the medial aspect of the left femorotibial 
joint, with associated chondrocalcinosis of the cartilage, a 
well-ossified corticated density adjacent to the surface of 
the medial tibial plateauwhich the examiner opined may 
represent a prior avulsed osteophytebut no observed region 
of osseous destruction.  The examiner diagnosed bilateral 
degenerative joint disease of the knees, with the left more 
severe than the right, and post-operative left knee 
meniscectomy with loss of range of motion and traumatic 
arthritis.

In May 1998, the RO scheduled the veteran for an additional 
VA examination, pursuant to the Boards March 1998 Remand.  
The report thereof shows that the veteran presented with 
complaints of constant pain and pain precipitated by walking, 
and episodes of locking.  He also stated that he could no 
longer wear his brace because it applies too much pressure 
and rubs the skin off his knee.  The examiner objectively 
found the veteran to exhibit pain and pain upon movement, and 
guarding; instability, weakness, and tenderness, but no 
edema, effusion, redness, or heat.  The left knee was noted 
to move, laterally, when the veteran put his weight on it.  
The examiner noted the veteran walked with a marked limp, 
favoring his left knee, and that the knee slips laterally 
with every step.  Range of knee joint motion measurements 
were recorded as 112 degrees flexion and zero degrees 
extension on the left and 146 degrees flexion and zero 
degrees extension on the right.  The report further reveals 
atrophy in the veterans left calf, which is reported to 
measure 36.5 centimeters as compared to 39 centimeters in the 
right calf.  X-rays taken in conjunction with the examination 
evidence degenerative joint disease in the left knee with 
loose body and osteophyte.  The examiner diagnosed 
degenerative joint disease, left knee, with loss of function 
due to pain.

In answer to specific questions asked by the Board in its 
March 1998 Remand, the examiner stated that the veterans 
service-connected left knee disability does cause weakened 
movement, excess fatigability, and incoordination.  The 
examiner opined that the functional impairment resulting from 
these manifestations is moderately 

severe.  The examiner further observed that the veterans 
pain is visibly evident in both the veterans facial 
expression and in the atrophied left calf muscle.  Yet, while 
the veterans lower left leg is observed to slip laterally 
several millimeters every time the veteran takes a step, and 
while he exhibits a fairly marked limp favoring the left leg, 
the examiner stated he could detect no unusual wearing on 
either of the veterans shoes.  The examiner conducting this 
examination is the same examiner who conducted the May 1996 
examination.  In addition, the examiner stated, specifically, 
that he had reviewed the entire claims file before examining 
the veteran.

Based on the May 1998 VA examination report, the RO granted 
service-connection for traumatic arthritis as a separate 
disability, evaluating this disability as 10 percent 
disabling under Diagnostic Code 5010.  The RO confirmed and 
continued the 20 percent evaluation under Diagnostic Code 
5257.  In August 1998, records of outpatient treatment 
accorded the veteran at VAMC Birmingham, Alabama, were 
received and associated with the claims file.  A supplemental 
statement of the case, dated in the same month, demonstrates 
that after review of these records, the RO confirmed and 
continued the 20 percent evaluation for that part of the 
veterans left knee disability rated under Diagnostic Code 
5257.

Service-connected disabilities are rated in accordance with 
VAs Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The 20 percent rating was assigned under Diagnostic Code 
5257, which contemplates moderate impairment of the knee, is 
characterized by moderate 

recurrent subluxation or lateral instability.  A 30 percent 
evaluation is warranted for recurrent subluxation or lateral 
instability that is severe.  However, the medical evidence of 
record does not show that the required manifestations are 
present.

The veteran has complained that his left knee collapses, and 
the medical evidence of record does show that he was 
prescribed a brace for his left knee.  In addition, the 
medical evidence of record reveals observations of lateral 
and medial instability, and of slipping.  Finally, the May 
1998 report demonstrates that the veterans service-connected 
left knee disability does cause weakened movement, excess 
fatigability, and incoordination resulting in functional 
impairment of the left knee which the examiner described as 
moderately severe, and which the examiner noted are 
visibly evident in both the veterans facial expression and 
in the atrophied left calf muscle.  Nonetheless, the 
evidentiary record does not establish impairment of the left 
knee characterized by recurrent subluxation or lateral 
instability that is any more than moderate.  This is so for 
the following reasons.

First, there is no evidence documenting episodes of collapse 
or subluxation.  VA outpatient and hospital records dated 
from June 1997 to July 1998 reveal scant complaints of or 
treatment for the left knee.  Rather, the overwhelming 
majority of these records document treatment for the 
veterans other disabilities, which include a cardiac 
disorder, a skin conditionincluding skin cancerand 
nicotine dependence.  Specifically, these records show that 
the veteran reported for treatment of his service-connected 
left knee disability on July 20, 1998, and September 28, 
October 7, and November 5, 1997.  These entries document 
complaints of left knee pain and involve assessment for 
physical therapy.  There are no documented complaints or 
observations of left knee joint collapse or subluxation, nor 
of any injuries sustained or falls incurred as a result of an 
episode of collapse or subluxation.  The next recent entry 
concerning the veterans left knee is dated in November 1993, 
when the veteran presented with complaints of pain, but, 
again, no reports of any episodes of collapse or subluxation.  
In a November 1996 hearing before the hearing officer at the 
local RO, the veteran testified he had not sought medical 
treatment for his left knee since approximately 1992.  
Furthermore, while an entry dated in November 1997 does 
reveal that the veteran 

was found to need a brace, the most recent, May 1998, medical 
evidence of record shows he reported he does not wear it 
because it scrapes the skin off his knee.  Moreover, the X-
ray reports of record do not evidence subluxation in the left 
knee.

Second, while VA examination reports evidence objective 
observations of lateral and medial instability, the examiners 
have described the level of severity as fairly marked 
lateral instability in May 1996; as, simply, lateral and 
medial instability in December 1996; and as, again, simply, 
lateral instability in May 1998.

Third, while the veteran has been observed to ambulate with a 
limp, and while the exacerbations he experiences in the left 
knee joint are described as moderately severe in May 
1998, the evidence of record demonstrates that he does 
ambulateand, as reported in May 1998, he does so without 
the aid of a brace.  Of particular interest are observations 
of the veterans ability to ambulate as recorded in VA 
outpatient entries.  In April 1998, the examiner observed the 
veteran is in relative good health and is an active 
paramedic.  In November 1997, the records show he reports 
full-time employment as an ambulance driver.  The examiner 
further observes in this entry that the veterans muscle 
strength is functional in his left hip and left knee, 
although less than in the right.  In October 1997, he is 
noted to ambulate up and down the hospital hall following a 
cardiac catheter procedure, with a steady gait, and to have 
voiced no complaints.  And, in September 1997, the records 
show he presented for care in an ambulatory condition and 
that he reported he was employed full-time as an emergency 
medical technician (EMT).

The Board here notes that certain symptoms, such as pain, 
pain upon movement, weakened movement, excess fatigability, 
and incoordination in the left knee, are among those symptoms 
the RO seems to have considered in awarding the veteran an 
additional, separate compensable rating under Diagnostic Code 
5010.  This will be explained more fully below.

After consideration of the evidence, the Board finds that the 
criteria for a rating higher than 20 percent is not met.  
Specifically, the medical evidence of record 

demonstrates that the veterans current left knee disability 
is manifested by lateral and medial instability, but also by 
continued ability to ambulatealbeit with a limpand no 
documented instances of or treatment for collapse or 
subluxation.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14.  In Esteban, the 
Court ruled that the veteran, who had residuals of injury to 
the right side of his face, was entitled to separate ratings 
for disfigurement, a painful scar and muscle injury.  Thus, 
as a matter of law, the appellant was entitled to combine his 
10 percent rating for disfigurement under Diagnostic Code 
7800 with an additional 10 percent rating for tender and 
painful scars under Diagnostic Code 7804 and a third 10 
percent rating for facial muscle injury interfering with 
mastication under Diagnostic Code 5325.  The Court found that 
the critical element was that none of the symptomatology for 
any one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban.  Thus, 
in addition to considering whether an increased evaluation 
for the residuals of an injury to the veterans right knee is 
warranted under Diagnostic Code 5257, the Board will also 
analyze whether compensable evaluations are warranted for any 
other manifestations that may be rated under Diagnostic Codes 
5010, 5256, 5258, 5259, 5260, 5261, 5262, and 5263.

As noted above, by a rating decision dated in July 1998, the 
RO assigned a 10 percent evaluation for degenerative 
arthritis in the veterans left knee, as established by X-ray 
findings.



The Schedule stipulates at Diagnostic Code 5010 that post-
traumatic arthritis should be rated as degenerative 
arthritis, Diagnostic Code 5003, under which compensable 
ratings are available.  Diagnostic Code 5003 stipulates that 
degenerative arthritis established by X-ray findings are to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be awarded for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under the diagnostic code.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.

The veterans range of left knee joint motionrecorded in 
May 1998 as measuring zero degrees extension and 112 degrees 
flexionis not compensable under either Diagnostic Code 5260 
or 5261, which requires flexion limited to 45 degrees or 
less, or extension limited to 10 degrees or more, 
respectively, for the assignment of a compensable evaluation.  
It appears that the RO assigned this rating based the 
limitation of motion as evidenced by objective observations 
of pain, pain upon motion, weakness as evidenced by left calf 
muscle atrophy, and findings, as detailed in the May 1998 
report, of excess fatigability and incoordinationall of 
which are established in the present case by the medical 
evidence of record.

A higher rating could be warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
are not to be combined with ratings based on limitation of 
motion, nor may they be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive.  However, 
while the medical evidence of record does establishes the 
presence of degenerative joint disease and degenerative 
changes in the right kneedespite the 

findings in the May 1998 report that the right knee is 
normalthe Board notes that the veteran is service-connected 
for his left knee only.  Thus, the 20 percent evaluation 
cannot apply in this instance.

With regard to whether or not the veterans left knee may 
warrant a higher evaluation for limitation of left knee joint 
movement under either Diagnostic Code 5260 or 5261, the Board 
notes that the medical evidence or record does not establish 
that the required manifestations are present.  The most 
recent, May 1998, medical evidence of record reveals range of 
left knee joint motion from zero degrees extension to 112 
degrees flexion.  This is clearly outside the 45 degrees 
flexion or less and 10 degrees or more extension required to 
obtain a compensable evaluation under either Diagnostic Code 
5260 or 5261, respectively.

After consideration of the evidence, the Board finds that the 
criteria for a rating higher than 10 percent under Diagnostic 
Code 5010 and for a compensable rating under either 
Diagnostic Code 5260 or 5261 are not met.  Specifically, the 
veteran is service-connected at this time only for the left 
knee disability; and the medical evidence of record 
establishes that, while his left knee joint movement is 
limited, it is limited to a non-compensable degreezero 
degrees extension and 112 degrees flexion.

Diagnostic Code 5259 affords a 10 percent rating for a knee 
joint that remains symptomatic after the removal of semilunar 
cartilage.  The Board notes that private medical records 
dated in February 1977 reveal that the veteran underwent 
removal of torn medial meniscus in his left knee.  As 
defined, a meniscectomy is the excision of an intra-
articular meniscus [or, the crescent-shaped disks of 
fibrocartilage attached to the superior articular surface of 
the tibia], as in the knee joint.  Dorlands Illustrated 
Medical Dictionary (Dorlands), 1012 (28th ed. 1994).  In 
addition, the most current evidence of record evidences 
objective observation of deformity and abnormal motion.  The 
May 1998 report shows observations of slight abnormal lateral 
movement and lateral slippage in the left 

knee.  Furthermore, the veteran is described as walking with 
a limp, favoring his left leg.  In particular, in May 1998, 
he is described to walk with a fairly marked limp favoring 
the left.  This examiner further observed that the 
veterans knee slips laterally with each step, that 
[t]here is slight abnormal movement as the knee moves 
laterally when weight goes on it, and that the veteran 
exhibited slight guarding of movement.  Finally, results 
of X-rays taken in December 1996 evidence chondrocalcinosis 
of the cartilage.

After consideration of the evidence, the Board finds that the 
assignment of an additional 10 percent rating under 
Diagnostic Code 5259 is warranted.  The Board notes, however, 
that Diagnostic Code 5259 does not provide criteria for the 
assignment of an evaluation higher or lower than 10 percent.  
Therefore, because a rating higher than 10 percent under 
Diagnostic Code 5259 cannot be granted the Board need not 
consider whether such a rating is warranted.

Diagnostic Code 5256 grants compensable ratings for ankylosis 
of the knee.  Here, again, the evidentiary record does not 
demonstrate that the required symptomatology is present.  
Specifically, the evidence of record does not reveal that the 
knee joint is fused, by either surgery or disease.  Rather, 
the most recent, May 1998, range of left knee motion 
measurements are recorded at zero to 112 degrees.

Diagnostic Code 5258 proffers a 20 percent evaluation for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  While the 
veteran has complained of locking, the medical evidence of 
record does not demonstrate that the required manifestations 
are present.  The medical evidence of record simply does not 
document any episodes of locking, nor are there any findings 
of effusion.  Similarly, the most recent, May 1998, 
examination report specifically notes no findings of 
effusion.  VA examination reports of May 1996 and December 
1996 do not indicate any findings of effusion and 
specifically note that no swelling is present.



Diagnostic Code 5262 affords compensable ratings for 
impairment of the tibia and fibula; and Diagnostic Code 5263 
affords a compensable rating for acquired, traumatic genu 
recurvatum.  Again, the evidentiary record does not 
demonstrate that the required symptomatology is present.   
The medical evidence of record does show that the veteran was 
once prescribed a brace for his left knee disability.  In 
addition, the veteran is observed to exhibit deformity and 
slipping upon weight-bearing in the left knee joint.  
Furthermore, the results of X-rays taken in December 1996 
evidence degenerative disease involving the medial aspect of 
the left femorotibial joint.  Nonetheless, the medical 
evidence of record does not evidence either nonunion or 
malunion of the tibia and fibula.  Similarly, the medical 
evidence of record does not show that the veterans knee is 
hyper-extended, or that it curves forward.  Rather, as 
previously mentioned, the most recent, May 1998, range of 
motion measurements are recorded as zero to 112 degrees.

After consideration of the evidence, the Board finds that the 
criteria for a compensable rating for ankylosis under 
Diagnostic Code 5256, dislocated semilunar cartilage under 
Diagnostic Code 5258, impairment of the tibia and fibula 
under Diagnostic Code 5262, or acquired genu recurvatum under 
Diagnostic Code 5263 are not met.  Specifically, there is no 
evidence of ankylosis, dislocated semilunar cartilage with 
locking or effusion in the left knee joint, involvement of 
dislocated semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum. 

In Esteban, the Court held that the Board must consider the 
veterans scars separately.  Thus, in addition to considering 
whether a higher evaluation for the veterans left knee 
disability is warranted under Diagnostic Code 5257, and 
whether additional compensable evaluations for the veterans 
left knee disability are warranted under Diagnostic Codes 
5256, 5258, 5259, 5260, 5261, 5262, and 5263, the Board will 
analyze wither a compensable evaluation is warranted for the 
scar that is the residuals of the same inservice injury under 
Diagnostic Codes 7803, 7804, and 7805.



The Schedule stipulates at Diagnostic Codes 7803 and 7804 
that a scar can be rated as compensable only it if is 
poorly nourished, with repeated ulceration, or if it is 
tender and painful on objective demonstration, 
respectively.  VA examination reports reveal no tenderness at 
the scar.  Specifically, the May 1996 examination report 
documents a seven centimeter scar on the medial aspect of the 
left knee, and the December 1996 examination report reveals a 
well healed surgical incision of the left knee.  Neither 
report notes any tenderness or pain at the scar.

At Diagnostic Code 7805, the Schedule directs that 
limitation of function is rated according to the part of 
the body that is affected.  Because the veteran has not 
alleged, and the medical evidence does not demonstrate, that 
function of the knee is limited by the scar itself, there is 
no such residual which can be considered under Diagnostic 
Code 7805.

After consideration of the evidence the Board finds that the 
criteria for a compensable rating for the residual scar are 
not met.  Specifically, there is no evidence of pain, 
tenderness, adherence, pulling, or limitation of movement at 
the residual scar.

This does not, however, preclude the granting of a higher 
evaluation for this disability than has been granted herein.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.



The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher ratings 
are provided for impairment of the knee characterized by 
severe recurrent subluxation or lateral instability, 
arthritis involving two or more major (service-connected) 
joints, and limitation of left knee motion.  And additional 
ratings are provided for ankylosis, locking, effusion, 
involvement of the dislocated semilunar cartilage, impairment 
of the tibia and fibula, hyperextension of the knee joint, 
and symptomatic scarring.  The medical evidence, however, 
reflects that the required manifestations are not present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for the residuals of his left knee 
injury, nor is it shown that he requires frequent treatment 
of this disability.  Finally, although the veteran asserts 
that his disability interferes with his work as a paramedic, 
the evidentiary record simply does not show that he has been 
limited in his duties or has been penalized as a result of 
his disability.  Rather, the medical evidence of record shows 
that he can ambulate, albeit with a limp, and that he has 
reported continuing employment.  Thus, the Board cannot find 
that his disability markedly interferes with his employment, 
so as to render application of the regular schedular 
standards inadequate in his situation.  The Board notes that 
there is no evidence that the impairment resulting solely 
from the residuals of the injury to the veterans left knee 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the residuals of a left knee injury, status 
post meniscectomy, including the scar, is adequately 
compensated by the 20 percent schedular evaluation under 
Diagnostic Code 5257, the 10 percent schedular evaluation 
under Diagnostic Code 5010, and the 10 percent schedular 
evaluation under Diagnostic Code 5259.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted in this case.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation higher than 20 percent under 
Diagnostic Code 5257 for the residuals of a left knee injury 
is denied.

Entitlement to an evaluation higher than 10 percent under 
Diagnostic Code 5010 for left knee arthritis is denied.

Entitlement to an evaluation of 10 percent under Diagnostic 
Code 5259 for the residuals of a left knee meniscectomy, 
including the scar, is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	MICHAEL S. SIEGEL
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
